              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                  :         CIVIL ACTION
                                  :
            v.                    :
                                  :
NEPTUNE INVESTORS, LLC, et al.    :         NO. 20-452

                                 ORDER

         AND NOW, this    19th        day of May, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that the motion of defendants to dismiss the amended

complaint for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure and

pursuant to Rule 12(b)(7) for failure to join non-diverse

indispensable parties under Rule 19 (Doc. #121) is DENIED.



                                      BY THE COURT:

                                      /s/ Harvey Bartle III
                                      _____________________________
                                                                  J.
